   8:20-cv-00208-JFB-CRZ Doc # 23 Filed: 12/01/20 Page 1 of 1 - Page ID # 79




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JEREMY BARNHILL,

                        Plaintiff,                                  8:20CV208

       vs.
                                                                     ORDER
BOSSELMAN PUMP AND PANTRY, INC.,

                        Defendant.



      1)     The motion to withdraw filed by Elaine A. Waggoner, as counsel of record
      for Plaintiff, (Filing No. 22), is granted.


      2)     On or before January 4, 2021, Plaintiff shall either: (a) obtain the services
      of counsel and have that attorney file an appearance in this case; or (b) file a
      statement notifying the court of his intent to litigate this case without the assistance
      of counsel. The failure to do so may result in dismissal of Plaintiff's claims without
      further notice.


      3)     Plaintiff’s request to stay his response deadlines to pending discovery is
      denied without prejudice to reassertion after either: (a) entry of appearance by
      substitute counsel; or (b) Plaintiff’s filed statement of intent to litigate pro se.

      4)     Elaine A. Waggoner shall provide to Plaintiff a copy of this order.




Dated this 1st day of December, 2020.

                                                    BY THE COURT:

                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
